 1
 2
 3                                                                                JS-6
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   ALBERT ATLAS,                                 )        CASE NO. CV 18-8918-FMO (PJW)
                                                   )
11                         Plaintiff,              )
                                                   )        J U D G M E N T
12                  v.                             )
                                                   )
13   HERNANDEZ, et al.,                            )
                                                   )
14                         Defendants.             )
                                                   )
15
16          Pursuant to the Order Accepting Findings, Conclusions, and
17   Recommendations of United States Magistrate Judge,
18          IT IS ADJUDGED that the Second Amended Complaint and entire
19   action is dismissed with prejudice.
20
            DATED: April 16, 2019
21
22
23
                                                             /s/
24                                                FERNANDO M. OLGUIN
                                                  UNITED STATES DISTRICT JUDGE
25
26
27
28   C:\Users\isabelmartinez\AppData\Local\Temp\notes95E17C\Judgment.wpd
